Citation Nr: 0106666	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a compensable disability evaluation for 
service-connected right inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1969 
to March 1972. This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  A March 1995 rating decision 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, but granted 
his claim of entitlement to service connection for right 
inguinal hernia and assigned a zero percent evaluation to the 
disorder.  The veteran has perfected an appeal of the claims 
of entitlement to service connection for post-traumatic 
stress disorder and entitlement to a compensable evaluation 
for right inguinal hernia.  

For reasons that will be explained below, the issue of 
entitlement to service connection for a post-traumatic stress 
disorder must be remanded to the RO.  


FINDING OF FACT

The veteran's service-connected right inguinal hernia is 
manifested by a right subcostal margin surgical scar without 
objective evidence of recurrence or functional impairment, 
and without objective evidence of a residual scar that is 
tender and painful, and/or poorly nourished with repeated 
ulcerations. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.31, 4114, 4.118, 
Diagnostic Codes 7338, 7803, 7804, 7805 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The service medical records indicate that the appellant was 
seen in August 1970 for a lump in the groin that had become 
progressively more painful over a two week period.  The 
impression was a right inguinal hernia.  The appellant was 
referred for surgical consultation.  Surgical consultation 
found indication that the hernia was easily reducible.  The 
diagnoses were acute appendicitis and indirect inguinal 
hernia.  There is no indication that surgery was performed.  
Right inguinal hernia was noted on separation examination in 
February 1972.  On re-enlistment examination of January 1973, 
there was a notation of right inguinal hernia present for two 
years, asymptomatic.  

The veteran filed the current claim for service connection 
for right inguinal hernia in July 1994.  Upon VA examination 
in September 1994, the veteran gave a history of right 
inguinal hernia repair in 1975.  Examination of the abdomen 
showed a right subcostal margin surgical scar was present.  
In the standing position there was no evidence of recurrence 
of the inguinal hernia on the right.  The pertinent diagnosis 
was status post right inguinal hernia with no recurrence, 
1975.  

As noted above, a March 1995 rating decision, in pertinent 
part, granted the veteran's claim of entitlement to service 
connection for right inguinal hernia and assigned a zero 
percent evaluation to the disorder.  The veteran argues, in 
essence, that "a compensable evaluation for right inguinal 
hernia is in order due to pain and scarring [resulting from 
his] hernia disability."

Under Diagnostic Code 7338, the VA Schedule for Rating 
Disabilities provides a 60 percent evaluation for an inguinal 
hernia which is large, post operative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia which 
is post operative recurrent, readily reducible and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2000).

In this case, a review of the evidence of record reflects 
that the appellant's right inguinal hernia is currently 
manifested by a right subcostal margin surgical scar without 
evidence of recurrence.  In view of the lack medical findings 
for recurrence of the right inguinal hernia or abnormal post 
operative symptomatology associated with the hernia repair, 
the criteria for a compensable evaluation are not met.

The appellant's residuals of right inguinal hernia can also 
be rated for the residual scar under Diagnostic Codes 7803, 
7804 or 7805.  38 C.F.R. § 4.118 (2000).  The percent of 
disability under diagnostic code 7805 is based on the rate of 
limitation of function of the part affected, in this case the 
right inguinal region.  Since there is no evidence of 
limitation of function in that region a zero percent rating 
is for application.  By the same token, since there is no 
evidence that the surgical scar is tender and painful, and/or 
poorly nourished with repeated ulcerations this disability is 
rated as zero percent disabling under diagnostic codes 7803 
and 7804.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000). 
The higher of two evaluations will be assigned if the 
disability picture more closely approximates the criteria for 
that rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Based on the above-cited objective medical findings, and in 
accordance with the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the disability picture presented does not 
support a compensable evaluation under the pertinent 
schedular criteria for this disability.  The appellant's 
complaints, which are noted in the record only for the 
purposes of his claim for benefits, have been considered; 
however, such complaints appear to be unrelated to the level 
of symptomatology objectively demonstrated by the medical 
evidence of record and therefore, cannot serve as a basis for 
a compensable evaluation.  

Accordingly, as there is no objective evidence shown of 
ratable functional impairment associated with residuals of 
his right inguinal hernia, a compensable evaluation is not 
indicated.  It is important to note that the percentage 
ratings for service-connected disabilities represent as far 
as can practicably be determined the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); C.F.R. §§ 3.321(a), 4.1 (2000).  
In this case, the evidence of record does not reflect current 
impairment of the appellant's earning capacity due to 
residuals of his right inguinal hernia.

Based on these findings, the Board concludes that the 
disability picture presented supports a noncompensable 
disability evaluation according to the schedular criteria set 
forth in Diagnostic Code 7805 since there is no limitation of 
function of the right inguinal region based on residuals of 
the right inguinal hernia.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
Board's opinion that the currently assigned disability rating 
for residuals of his right inguinal hernia accurately 
reflects the level of impairment pursuant to the schedular 
criteria.

In conclusion, the Board notes that this represents the 
initial rating of the veteran's right inguinal hernia.  As 
such the "staging" of ratings is for application.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  To that end, the Board 
finds that the current zero percent evaluation for the 
veteran's right inguinal hernia has been properly assigned 
effective from the date the filing of the veteran's claim for 
those benefits.  The Board has taken into consideration in 
our analysis, the most profound right inguinal impairment 
demonstrated since the date of the veteran's claim, April 30, 
1992, and has found that the objective evidence since that 
time does not meet or approximate the criteria for 
compensable evaluation.  Fenderson, Id.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's right 
inguinal hernia, but the medical evidence reflects that the 
required manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture for the disorder at issue.  The veteran 
has not required hospitalization or frequent treatment for 
this disability, nor is it shown that it otherwise so 
markedly interferes with his employment as to render 
impractical the application of regular schedular standards.  
For the reasons noted above, the Board concludes that the 
impairment resulting from this service-connected disability 
is adequately compensated by the schedular ratings.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


ORDER

A compensable evaluation for residuals of right inguinal 
hernia is denied.


REMAND

The Board notes with respect to the issue of entitlement to 
service connection for post-traumatic stress disorder, that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should then consider the 
veteran's claim of entitlement to service 
connection post-traumatic stress disorder.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



